DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
Status of the Claims 
Claims 13-15, 17-18 and 24 are currently pending and presented for examination on the merits. 
Applicant's Amendment filed on March 22, 2021 has been received and entered into
the present application.
	Claims 13, 15 and 24 are amended.
	Applicant’s arguments, filed March 22, 2021, have been fully considered. Rejections of claims 13-15 and 24 under 35 USC 103 has been overcome due to claim amendments. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
	Claims 13-15, 17-18 and 24 are under examination in the instant office action.
Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on May 13, 2021 has been received and considered.
Modified Rejection Due to Claim Amendments
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong et al. (J Clin Endocrinol Metab (2011), vol. 96, pp.997-1005) in view of Liu et al. (Thyroid (2008), vol.18, pp.853-864).
Hong et al. teaches inhibition of the Ras/Raf/MEK/ ERK and RET kinase pathways with the combination of the multi-kinase inhibitor sorafenib and the Farnesyltransferase inhibitor Tipifarnib in Medullary and Differentiated thyroid malignancies [entire document]. Tipifarnib a selective oral farnesyltransferase (FTase) inhibitor, induces anti-proliferative effects against various human tumor cell lines, with clinical activity in several types of malignancies [p.998, col. 
Hong et al. does not explicitly teach a patient having an constitutively activating mutation of Hras [claim 15], wherein the FTI is administered in combination with a MEK inhibitor [claim 15], wherein the administration of dual therapy reduces thyroid tumor volume in a patient to a greater degree compared to a subject suffering  from thyroid cancer and treated with FTI monotherapy [claim 15],  and wherein the constitutively activating mutation comprises a substitution at codon 12, 13 or 61 of Hras [claim 15].
Liu et al. teaches potent inhibition of thyroid cancer cells by MEK inhibitor PD032590. PD0325901 is potent MEK1/MEK inhibitor, improved bioavailability and longer duration of target suppression than CI-1040 [p.853, col. 2, para 1]. Currently, several MEK inhibitors including CI-1040, AZD6244 and PD0325901 which all are orally active have entered clinical trials on human cancers [p.853, col. 1-2, para. 1-1]. The reference discloses thyroid tumor cell lines C643 that harbored an activating G37C homozygous HAS mutation in codon 13 with a G13R amino acid substitute [p.855, col. 1, para 1]. Further, the reference discloses a combination treatment of MEK inhibitor and PI3K or NF-kB inhibitor [p.856, col. 1, para. 2]. 
prima facie obvious to develop a method of treating a patient with a thyroid cancer having constitutively activating mutation of Hras with a combination of tipifarnib (farnesyltransferase inhibitor) and MEK inhibitor because Hong et al. taught a method of inhibiting the Ras/Raf/MEK/ERK and RET kinase pathway in patients with medullary and differentiated thyroid malignancies by administering an effective amount of sorafenib (multi-kinase kinase) and tipifarnib (FTI) and Liu et al. taught an in vitro study MEK inhibition in thyroid cancer cell harboring Hras mutation in codon 13. Motivation to exchange the multi-kinase inhibitor sorafenib of Hong et al. for the MEK inhibitor of Liu et al. would have resulted from the fact that both reference target the same biological pathways, administer a farnesyltransferase (tipifarnib) and kinase inhibitors for the treatment of thyroid cancer and use a combination therapies to do so.  Further, motivation to treat a population of patient that harbor Hras mutation would have resulted from Hong et al. since discloses a method of treating thyroid cancer by inhibition of the Ras/Raf/MEK/ERK and RET kinase pathways, identifying individuals with Ras mutation and Liu et al. identifies that thyroid cancer does harbor activating Hras mutation in codon 13. Further, both references are drawn to the treatment of thyroid cancer, thus one of ordinary skill would have had motivation to exchange kinase inhibitors known to be useful in the treatment of thyroid cancer. In addition, Hong et al. treats thyroid cancer by targeting the Ras/Raf/MEK/ERK and RET kinase pathway therefore, it would have been obvious to administer the MEK inhibitor of Liu et al. because both reference are treating thyroid cancer via the same biomolecular pathway.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) See MPEP§ 2144.06 (I).
et al. taught a method of inhibiting the Ras/Raf/MEK/ERK and RET kinase pathway in patients with medullary and differentiated thyroid malignancies by administering an effective amount of sorafenib (multi-kinase kinase) and tipifarnib (FTI) and Liu et al. taught an in vitro study MEK inhibition in thyroid cancer cell harboring Hras mutation in codon 13. Motivation to exchange the multi-kinase inhibitor sorafenib of Hong et al. for the MEK inhibitor of Liu et al. would have resulted from the fact that both reference target the same biological pathways, administer a farnesyltransferase (tipifarnib) and kinase inhibitors for the treatment of thyroid cancer and use a combination therapies to do so.  Thus, the skilled artisan in the cancer art would have been motivated to compare the efficacy of monotherapy regimen versus a combination therapy since they yield synergistic or augmented effects.
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify of Hong et al. in view of Liu et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention. 
     New Rejection 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (WO00/61145).
Bishop et al. teaches a method of treating cancer in a patient in need of such treatment, said treatment comprising administering (1) a FPT inhibitor is SCH 66336 and (2) an additional Ras signaling pathway inhibitor, in amounts effective to induce a synergistic level of cancer cell death [claims 1 and 35]. The additional Ras signaling pathway inhibitor is a MEK inhibitor [claim 5]. The cancer is thyroid follicular cancer [claim 20]. The FPT inhibitors is SCH 66336 (lonafarnib) [p.44, ln 13-16]. The FPT inhibitor is administered in an amount of form 1.4 to 400 mg/day and Ras pathway inhibitor is administered in an amount of form 1 to 350 mg/day [claims 35-38].  Surprisingly, when both agents are combined, they have a greater than additive effect on apoptosis in H-Ras transformed Rat2 cells [p.50, ln 33-36].  In all cases the Ras sequences contained a Gly12 to Val activating mutation, H ras (G12V) represents a Ser 189 to Leu mutation which generates a geranylgeranlyated form of the H-Ras protein [p.45, ln 26-29]. 
et al. does not explicitly teach a patient with a thyroid cancer having a constitutively activating mutation of Hras [claim 15], and wherein administration of the therapeutically effective amount of the dual therapy reduces thyroid tumor volume in the patient to a greater degree compared to a subject suffering from thyroid cancer and treated with FTI monotherapy [claim 15]. Example 1 demonstrates the use of the combination as claimed [p.48-49].
A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a treatment of thyroid cancer in a patient having a constitutively activating mutation of Hras at codon 12 because Bishop et al. taught a method of treating thyroid follicular cancer in patient that has an H-ras mutation at codon 12 by administering a therapeutically effective amount of lonafarnib and MEK inhibitor. Motivation to develop the instantly claimed method would have resulted from the teaching of Bishop et al. as stated above.
In regards to the limitation wherein administration of the therapeutically effective amount of the dual therapy reduces thyroid tumor volume in the patient to a greater degree compared to a subject suffering from thyroid cancer and treated with FTI monotherapy as recited in claim 15. Bishop et al. taught a method of treating thyroid follicular cancer in patient that has an H-ras mutation at codon 12 by administering a therapeutically effective amount of lonafarnib and MEK inhibitor. Further, the Bishop et al. taught that surprisingly, when both agents are combined (lonafarnib and MEK inhibitor), they have a greater than additive effect on apoptosis in H-Ras transformed Rat2 cells. Thus, the skilled artisan would have understood that the effect of the dual therapy of reducing thyroid tumor volume in the patient to a greater degree compared to a subject suffering from thyroid cancer and treated with FTI monotherapy would have resulted. Since, the claimed active step is performed by Bishop et al., then the resultant effect must necessarily occur. This is because administration of an identical compounds to an identical 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify of Bishop et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention. 
Allowable Subject Matter
Claims 13-14, 17-18 and 24 are allowed. 
The following is an examiner’s statement of reasons for allowance: Appels et al.(The Oncologist (2005), vol. 10, pp.565-578)  taught that FTI monotherapy failed as single agent anticancer drug for most solid cancers. Antitumor activity has been far less than anticipated. Coehlo et al. (Arq Bras Endocrinol Metab (2007) vol. 51, pp. 612-624) discloses that several FTI inhibitors including tipifarnib have been evaluated in a phase I study that involved patients with advanced solid carcinomas, including patients with thyroid cancer (table 2). Although phase I clinical trials confirmed low toxicity (except for L778123), no improvement in overall survival has been reported in phase II and III trials in patients with malignant glioma, advanced colorectal, urothelial, lung and pancreatic cancer. Therefore, farnesyl transferase inhibitors failed as single anticancer agent for most solid cancers, but are promising in hematological malignancies [p.618, col. 1, para.1].
The state of the prior does not anticipate or render obvious the instantly claimed method for treating thyroid cancer with a tipifarnib or lonafarnib monotherapy.

To date, at least six FTIs have been, or are being, tested in 
clinical trials. Unfortunately, antitumor activity has been 
far less than anticipated. This section deals with the clinical 
outcome of four of the FTIs
Response to Arguments
Applicant argues that:
et al. fails to describe administration of the FTI tipifarnib at such an amount so as to reduce thyroid tumor volume. Hong also fails to describe the administration of tipifarnib to a thyroid cancer patient, wherein the administration increases survival in such a patient as compared to an untreated control subject suffering from thyroid cancer.
While Hong states that tipifarnib “induces anti-proliferative effects against various human tumor cell lines, with clinical activity in several types of malignancies“, none of these cited studies describe the administration of an effective amount of tipifarnib or lornafarnib cancer. Indeed, Appels et al. (Exhibit A) actually teaches anticancer drugs for most solid cancers but are promising in hematological malignancies”. It’s too early to conclude if the activity of tipifarnib and sorafenib in MTC was due entirely to sorafenib’s inhibition of RET because the RET kinase pathway is complex.
	However, Liu fails to provide the skilled artisan with a motivation to 
modify the RET kinase inhibitor/Ras pathway inhibitor combination therapy methods disclosed  in Hong by substituting the RET kinase inhibitor with a MEK inhibitor. In fact, the skilled  artisan could not have reasonably foreseen any benefit of combining an FTI with a MEK  inhibitor for the purpose of treating thyroid cancer because of the unremarkable contribution of 
FTIs in the combination therapy methods disclosed in Hong, and the previous failure of FTI  monotherapy in the treatment of solid cancers.

Examiner’s Response
The examiner has issued a modified and new grounds of rejections above. The examiner has considered the arguments directed to Hong et al. and Liu et al, however does not find them persuasive at the present time. Hong et al. taught a method of inhibiting the Ras/Raf/MEK/ERK and RET kinase pathway in patients with medullary and differentiated thyroid malignancies by administering an effective amount of sorafenib (multi-kinase kinase) and tipifarnib (FTI) and Liu et al. taught an in vitro study MEK inhibition in thyroid cancer cell et al. for the MEK inhibitor of Liu et al. would have resulted from the fact that both reference target the same biological pathways, administer a farnesyltransferase (tipifarnib) and kinase inhibitors for the treatment of thyroid cancer and use a combination therapies to do so.  Further, motivation to treat a population of patient that harbor Hras mutation would have resulted from Hong et al. since discloses a method of treating thyroid cancer by inhibition of the Ras/Raf/MEK/ERK and RET kinase pathways, identifying individuals with Ras mutation and Liu et al. identifies that thyroid cancer does harbor activating Hras mutation in codon 13. Further, both references are drawn to the treatment of thyroid cancer, thus one of ordinary skill would have had motivation to exchange kinase inhibitors known to be useful in the treatment of thyroid cancer. In addition, Hong et al. treats thyroid cancer by targeting the Ras/Raf/MEK/ERK and RET kinase pathway therefore, it would have been obvious to administer the MEK inhibitor of Liu et al. because both reference are treating thyroid cancer via the same biomolecular pathway.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) See MPEP§ 2144.06 (I).
Conclusion
	Rejection of claim 15 is proper.
	Claims 13-14, 17-18 and 24 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627